Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims  1-3 and 5-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 The amendment filed 05-12-22 (See claim 1)
incorporates the objected to language with regards further defining the first instrument control portion and second control instrument portion with respective control operation…in addition to all else claimed.


Claim 3 now made independent and incorporates objected to language not suggested in the prior art of record.

Claims 11-13 were previously allowed and recite details not suggested in the prior art
11. (original) A vehicle control apparatus comprising: a first power source input portion connected to a first power source supply system configured to receive power source supply in cooperation with an ignition state of a vehicle; a second power source input portion connected to a second power source supply system configured to receive the power source supply regardless of the ignition state; a first instrument control portion configured to control an operation of a first in- vehicle instrument connected to both of the first power source supply system and the second power source supply system; and a second instrument control portion configured to control an operation of a second in-vehicle instrument that is not connected to the first power source supply system and is connected to the second power source supply system, Serial No. 16/739,794Page 6 of 14wherein: a minimum limit value of an operation voltage of the first instrument control portion is set to a value lower than an operation voltage of the second instrument control portion.  

12. (original) A power source supply circuit configured to supply an output power source of a battery to a vehicle control apparatus that includes a first instrument control portion configured to selectively receive a voltage applied to a first power source input portion or a voltage applied to a second power source input portion as an operation voltage and a second instrument control portion configured to receive a voltage applied to the second power source input portion as the operation voltage, the power source supply circuit comprising: a first power source supply system that includes a first energization member that is detachable, and is configured to supply the output voltage of the battery to the first power source input portion in cooperation with an ignition state of a vehicle in a state where the first energization member is attached; and a second power source supply system that includes a second energization member that is detachable, and is configured to supply the output voltage of the battery to the second power source input portion regardless of the ignition state of the vehicle in a state where the second energization member is attached.  

13. (original) A power source supply circuit configured to supply an output power source of a battery to a vehicle control apparatus that includes a first instrument control portion configured to selectively receive a voltage applied to a first power source input portion or a voltage applied to a second power source input portion as an operation voltage and a second instrument control portion configured to receive a voltage applied to a third power source input portion as the operation voltage, the power source supply circuit comprising: a first power source supply system that includes a first energization member that is detachable, and is configured to supply the output voltage of the battery to the first power source input portion in cooperation with an ignition state of a vehicle in a state where the first energization member is attached; one second power source supply system that includes a section energization member that is detachable, and is configured to supply the output voltage of the battery to the second power source input portion regardless of the ignition state of the vehicle in a state where the second energization member is attached; and another one second power source supply system that includes a third energization member that is detachable, and is configured to supply the output voltage of the battery to the third power source input portion regardless of the ignition state of the vehicle in a state where the third energization member is attached.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849